[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The Honorable Superior Court for the Waterbury Judicial District having heard the above captioned matter hereby issues the following order to the defendant East Park Association, Inc.
1. The East Park Association, Inc. shall erect a stockade fence of not more than four feet in height along the parking lot adjoining the properties along Hartley Drive for a length not to exceed 240 feet in the area as close to the curb of the existing parking area as is practical.
2. The fence shall be erected no later than June 30, 1991.
PELLEGRINO, J.